DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/07/2019.
Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Note
System claims 1-9 recite “…a memory … a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprises: a plurality of machine learning components that … an aggregator component that …” – see the claim 1; “… further comprising: a query component that …” – see the claim 4; “… a privacy component that … a cryptography component that …” – see the claim 5; “… a response component that …”. 
These components (e.g., the plurality of machine learning components, the aggregator component, the query component, etc.) are interpreted as “software/program components” which is stored in a single memory (e.g., the memory) and executed by a single processor (e.g., the processor).  Note: the claims do not invoke 112(f) because these components are software components executable by a processor.

Claims 16-20 include “A/the computer program product … comprising a computer readable storage medium having program instructions … executable by a processor …”. The computer program product is interpreted as a storage medium or hardware memory, which is used to store program instructions.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding component/structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 5-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 5 recites “… the plurality of machine learning components are comprised within a plurality of computer entities …”, however, claim 1, to which the claim 5 a processor … that executes the computer executable components stored in the memory, wherein the computer executable components comprises: a plurality of machine learning components …”. It is not clear how the plurality of machine learning components stored in a single memory and executable by a single processor can be within a plurality of the computer entities (e.g., how two or more computers have/share a single memory and a single processor).

Claims 6-8 depend from the claim 1, and are analyzed and rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Szeto et al. (US 2018/0018590 A1) in view of Bonawitz et al. (US 10,504,154 B1).

As per claim 1, Szeto teaches a system [see fig. 1], comprising: a memory that stores computer executable components; a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory [figs. 1, 2; par. 0053, lines 17-22; Table 1, pages 21, 22, items 41, 55], wherein the computer executable components comprise:
a plurality of machine learning components that execute a machine learning algorithm to generate a plurality of model parameters
an aggregator component that synthesizes a machine learning model based on an aggregate of the plurality of model parameters [figs. 1, 2; par. 0045, lines 22-36; par. 0077, lines 1-8; par. 0078, lines 11-15; par. 0078, lines 1-11 of Szeto teaches an aggregator component (e.g., the component performing aggregation/synthetization) that synthesizes a machine learning model based on an aggregate of the plurality of model parameters (e.g., the actual model parameters and/or the proxy model parameters)], 
wherein the aggregator component communicates with the plurality of machine learning components via a data privacy scheme that comprises a privacy process and an encryption process in a federated learning environment [figs. 1, 2; par. 0045, lines 22-36; par. 0050, lines 1-9; par. 0059, lines 12-14 of Szeto teaches wherein the aggregator component (e.g., the component performing aggregation) communicates with the plurality of machine learning components (e.g., the components of the modeling engine 226) via a data privacy scheme that comprises a privacy process (e.g., the proxy data generating process) and an encryption process (e.g., HTTPS, SSL, SSH, AES, etc.) in a federated learning environment of the fig. 1].

Although, Szeto teaches the communication of the aggregator with the plurality of machine learning components using the private process and the encryption processes in the federated learning environment – see above rejections, Szeto does not explicitly disclose the encryption process is a homomorphic encryption process.
However, Bonawitz teaches a communication between an aggregator and the plurality of machine learning components using a homomorphic encryption process [figs. 1, 2; col. 7, lines 37-43; col. 18, lines 9-27 of Bonawitz teaches the communication between the aggregator (e.g., the aggregation component of the private interface system 106) and the plurality of machine learning components (e.g., the local machine intelligence model of the mobile devices 104) using a homomorphic encryption process].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szeto with the teaching of Bonawitz to include a homomorphic encryption process for the encryption between an aggregator and machine learning processes because it provides private local sponsored content selection and improving intelligence models through distribution among mobile devices - see abstract of Bonawitz.

As per claim 2, Szeto in view of Bonawitz teaches the system of claim 1. 
Szeto further teaches wherein the aggregator component further distributes the aggregate of the plurality of model parameters amongst the plurality of machine learning components within the federated learning environment [figs. 1, 2; par. 0050, lines 1-9 of Szeto teaches wherein the aggregator component (e.g., the aggregation component of the global model server 130) further distributes the aggregate of the plurality of model parameters (e.g., the new parameters) amongst the plurality of machine learning components (e.g., the machine learning components of the private data servers) within the federated learning environment of the fig. 1].

As per claim 3, Szeto in view of Bonawitz teaches the system of claim 1. 
Szeto further teaches wherein the privacy process includes at least one member selected from a group consisting of (note: the Markush group elements – see MPEP 803.02 III): an anonymization process, a randomization process, a differential privacy process, a suppression process, and a generalization process [fig. 2; par. 0074, lines 7-12; par. 0075, lines 1-7 of Szeto teaches wherein the privacy process (e.g., the proxy data generating process) includes a randomization process (e.g., using randomly generated information)].
Szeto does not explicitly teach wherein the homomorphic encryption process is a threshold variant homomorphic encryption process. However, Bonawitz teaches the homomorphic encryption process is a threshold variant homomorphic encryption process [figs. 1, 2; col. 18, lines 9-27 of Bonawitz teaches the homomorphic encryption process is a threshold variant (e.g., the specified number of clients) homomorphic encryption process (e.g., without decrypting the contributions until the data from a specified number of clients has been received)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Szeto with the teaching of Bonawitz to include a threshold variant homomorphic encryption process because it provides private local sponsored content selection and improving intelligence models through distribution among mobile devices - see abstract of Bonawitz.

As per claim 4, Szeto in view of Bonawitz teaches the system of claim 3. 
Szeto further teaches a query component that generates a plurality of queries regarding the machine learning algorithm and sends the plurality of queries to the plurality of machine learning components, wherein the plurality of machine learning components are within the federated learning environment [fig. 1; par. 0063, lines 1-13; par. 0066, lines 1-19 of Szeto teaches a query component that generates a plurality of queries regarding the machine learning algorithm (e.g., the machine learning algorithm 295) and sends the plurality of queries to the plurality of machine learning components (e.g., the components of the modeling engine 226), wherein the plurality of machine learning components (of the plurality of computer entities –see the computing entities 120A-120N of fig. 1) are within the federated learning environment of the fig. 1].

Claims 10-12 are method claims that correspond to the system claims 1, 3 and 4, and are analyzed and rejected accordingly.
Claim 16 is a computer program product claim that corresponds to the system claim 1, and is analyzed and rejected accordingly.

As per claim 17, Szeto in view of Bonawitz teaches the computer program product of claim 16. 
Szeto further teaches wherein the federated learning environment is facilitated by a cloud computing technology [fig. 1; par. 0042, lines 1-14; par. 0081, 

Claim 18 is a computer program product claim that corresponds to the system claim 4, and is analyzed and rejected accordingly.

Allowable Subject Matter
Claims 5-9, 13-15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the 112(b) rejections (if any) stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495